Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 drawn to apparatus for web service managements, classified in H04L 41/0273.
II. Claims 15-18, drawn to apparatus for domain name system, classified in H04L 61/1511.
III. Claims 19-20, drawn to a method for sending/receiving encrypted request, classified in H04L 63/20
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as apparatus and method for its practice.  The inventions are distinct if it can be shown that either (1) the apparatus as claimed can be practiced by another and materially different method or by hand, or (2) the method as claimed can be used to practice another materially different apparatus.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be practiced by another method such that the method does not comprising determining whether to handle the DNS request locally; if handling locally, perform a local action on the DNS request; and if not handling locally, forward the DNS request to an authoritative DNS server.   Inventions II and III are related as apparatus and method for its practice.  The inventions are distinct if it can be shown that either (1) the apparatus as claimed can be practiced by another and materially different method or by hand, or (2) the method as claimed can be used to practice another materially different apparatus.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be practiced by another method such that the method does not comprising provisioning a home router with a certification and key pair; receiving on the home router an encrypted DNS request; decrypting the DNS request; determining whether to 

Inventions I and II are subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination invention II and has separate utility from Invention II, such as the apparatus in Invention II comprising limitations of: a home gateway comprising an access control rules data store, a caching domain name system (DNS) over hypertext transfer protocol secure (DoH) or DNS over transport layer security (DoT) capable domain name server, and logic to provide domain name-based access control according to the access control rules data store; and a home gateway management server comprising logic to assign the home gateway a fully qualified domain name (FQDN), including a subdomain including a unique identifier for the home gateway, receive from a certificate authority (CA) a valid certificate for the FQDN, and provision the valid certificate for the FQDN, and provision the valid certificate to the home gateway.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention required different field of search.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116. The examiner can normally be reached 5:30am - 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN C. TANG
Primary Examiner
Art Unit 2447



/KAREN C TANG/Primary Examiner, Art Unit 2447